Title: Robert Taylor to James Madison, 30 November 1827
From: Taylor, Robert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Department of War—Bounty land office
                                
                                [November 30, 1827]
                            
                        
                        The investigation of claims upon the United States for bounty lands promised to officers and Soldiers is
                            devolved upon this office; and the heirs of the late Colo. Wm. Grayson have presented a claim for his services—you
                            probably remember that to intitle an officer in the revolutionary army to land it was necessary to serve to the end of the
                            War—There is in this office no document to shew that Colo. Grayson did so serve, if such an one existed, it was probably
                            consumed with the War office in 1800—It appears by a document from Richmond that Colo. Grayson on the 25th. June 1783
                            settled with the state and received a certificate for £466.16.3—But officers are not considered to have served to the end
                            of the War, who left the Army before the 3d. or 4th. of Novr. 1783. Colo. Grayson was once a member of the board of War,
                            but resigned his seat in 1781 and we have nothing to shew that he [ ]  returned into active service—On
                            the 30th. of Octr. 1783 the Secretary of War reported the lines and corps which had accepted the commutation and reports
                            Colo. Wm. Grayson and two others to have accepted it. But it was to be done by lines and corps—how it comes that Colo.
                            Grayson should be individually named does not appear—Knowing that you were intimate with Colo. Grayson, have thought you
                            might be able to throw some light upon this subject either from your personal knowledge or from what you may have heard
                            him say—You can perhaps explain in what service he was, whether he served to the end of the War, whether he was ever in
                            active service after he quitted the board of War, whether he was amongst those who had leave to retire upon the promise of
                            half pay for life or whether he was amongst those who were furloughed & never after called into service—Any
                            information which you can give upon these points and any other which may conduce to the solution of the difficulty, to
                            this office, will be acceptably received—Present me most respectfully to Mrs. Madison. Yrs most respectfully
                        
                        
                            
                                Robert Taylor
                            
                        
                    